Exhibit 10.1
CA, Inc.
Summary Description of Financial Planning Benefit Available to Certain
Executives
               Effective January 1, 2010, the Compensation and Human Resources
Committee of the Board of Directors of CA, Inc. (the “Company”) approved the
implementation of a financial planning benefit to certain executive officers of
the Company. The Company has retained a third-party service provider to provide
the following services to certain executives of the Company:

  1.   Tax planning and tax preparation;     2.   Estate planning;     3.  
Investment planning;     4.   Insurance planning;     5.   Retirement planning;
and     6.   Compensation and benefit planning.

The annual cost to the Company for each executive participating in the benefit
is approximately $18,000. In addition, the Company will reimburse the
third-party service provider for certain incidental expenses.

